COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


  PAUL EDWARD JOHNSON,                          §
                                                                 No. 08-17-00156-CR
                    Appellant,                  §
                                                                    Appeal from the
  v.                                            §
                                                                   41st District Court
  THE STATE OF TEXAS,                           §
                                                                of El Paso County, Texas
                    Appellee.                   §
                                                                  (TC# 20150D05061)
                                                §

                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no reversible

error in the judgment. We therefore affirm the judgment of the court below. This decision shall

be certified below for observance.


       IT IS SO ORDERED THIS 9TH DAY OF AUGUST, 2019.

                                            TERRY JENNINGS, Senior Judge

Before McClure, C.J., Palafox, J., and Jennings, Senior Judge
Jennings, Senior Judge (Sitting by Assignment)